—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Greenberg, J.), rendered July 29, 1991, convicting him of robbery in the third degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The majority of the defendant’s contentions with regard to the prosecutor’s summation are unpreserved for appellate review (see, CPL 470.05 [2]; People v Nuccie, 57 NY2d 818, 819; People v Medina, 53 NY2d 951, 953; People v Baldo, 107 AD2d 751, 752); and in any event, all of his contentions are without merit (see, People v Marks, 6 NY2d 67, 77, cert denied 362 US 912; People v Colon, 122 AD2d 151, 152; People v Boute, 111 AD2d 398, 399). Sullivan, J. P., Eiber, O’Brien and Pizzuto, JJ., concur.